Citation Nr: 0515650	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  95-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 1, 1993, 
for an award and payment of death pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to May 
1954.  He died in June 1992 from cardiogenic shock.  The 
appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  In May 1994, 
the RO denied the appellant's claim for death pension 
benefits because her income exceeded the maximum annual 
pension rate.  A subsequent decision, dated in July 1994, 
granted pension benefits effective from August 1, 1993.  She 
challenges the effective date of the grant of pension 
benefits.

In April 1997, the Board denied the claim.  The appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Veterans Claims Court).  In January 
1998, the Veterans Claims Court vacated the Board's April 
1997 decision and remanded the case for translation of 
certain documents.  

The Board again denied the claim in August 1998.  The 
Veterans Claims Court vacated and remanded the claim in 
September 1999 for a determination of whether the appellant 
filed a claim for Social Security Administration (SSA) 
benefits after the death of her husband.  

Subsequently, the Board remanded the claim in June 2000 and 
September 2003, in an attempt to determine whether the 
appellant had filed an SSA claim for widow's benefits between 
June 1992, the date of the veteran's death, and July 1993, 
the effective date of her widow's pension benefits.  The SSA 
recently indicated that it could find no evidence of a claim 
being filed.  As such, the claim is again ready for appellate 
consideration by the Board.




FINDINGS OF FACT

1.  The veteran died in June 1992.

2.  A claim showing an intent to apply for VA death pension 
benefits as the surviving spouse of the veteran was not 
received from the appellant until July 1993.

3.  There is no evidence that the appellant filed a claim 
with the SSA for widow's benefits prior to July 1993.


CONCLUSION OF LAW

The criteria for an effective date prior to August 1, 1993, 
for award and payment of death pension benefits have not been 
met.  38 U.S.C.A. §§ 1541, 5101, 5110, 5111 (West 2002); 38 
C.F.R. §§ 3.1, 3.31, 3.152, 3.153, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits can be granted to a surviving spouse 
of each veteran of a period of war who meet the service 
requirements for pension benefits, as stipulated under 38 
U.S.C.A. § 1521(j).  See 38 U.S.C.A. § 1541.  Payment of 
monetary benefits based on an award of pension may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  38 C.F.R. § 3.31.

The effective date for an award of nonservice-connected death 
pension based on a claim received on or after October 1, 
1984, shall be the first day of the month in which the 
veteran's death occurred if a claim is received within 45 
days of the date of the veteran's death; otherwise, the 
effective date shall be the date the claim is received.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(c)(3)(ii). 

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

A specific claim in the form prescribed by VA must be filed 
in order for death benefits to be paid to any individual.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.152(a). A claim is a formal 
or an informal communication, in writing, requesting 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  However, an 
application filed on a joint form between VA and SSA will be 
considered a claim for death benefits, and to have been 
received by VA, as of the date of receipt at SSA.

The facts are undisputed that the veteran died in June 1992.  
A claim for VA death benefits was received by VA in July 
1993.  In July 1994, the appellant was awarded death pension 
benefits effective from August 1, 1993.

The appellant contends, in essence, that she was provided 
incorrect information by a VA employee regarding her 
eligibility for pension benefits within days of her husband's 
death in June 1992.  She argues that as a result of this 
misinformation, she failed to apply for death pension 
benefits until July 1993.  She asserts that she should be 
awarded benefits to June 1992 because she would have filed a 
claim for benefits had she been provided with the correct 
information.

After a careful review of the claims file, the Board finds 
that her claim that misinformation from VA is sufficient to 
establish an earlier effective date for benefits must fail.  
Most significantly, the "payment of government benefits must 
be authorized by statute; therefore, erroneous advice given 
by a government employee cannot be used to estop the 
government from denying benefits."  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).

The Board accepts the appellant's statements and sworn 
testimony that she visited a local VA office some nine days 
or so after the veteran's death, as well as a written 
statement from her brother to the effect that he accompanied 
her to the office, and a written statement from a family 
friend that he had also traveled with her to the VA office.  
All three indicated, in effect, that she was told that she 
only had rights to a tombstone but no other benefits.  She 
apparently filled out some papers requested of her so that 
she would receive the tombstone.  

Nonetheless, even if the Board were to acknowledge that she 
was provided with misinformation, there is simply no basis 
under the applicable legal authority for an award of benefits 
prior to August 1, 1993.  The laws clearly establish that a 
written application must be filed for an award of VA 
benefits.  Moreover, unless a claim is received within 45 
days of the death of the veteran, the effective date of death 
benefits is the date the claim was received.  

As noted, the veteran died in June 1992, and the claim for 
death benefits was not received until July 1993.  Thus, the 
effective date of death benefits is in July 1993.  Since 
payment of monetary benefits are made the first day of the 
calendar month following the month in which benefits became 
effective, the correct date for an award of monetary benefits 
would be August 1, 1993, and the appellant's claim for an 
earlier effective date must be denied.

As an alternative argument, there is a suggestion in the 
claims file that the appellant was receiving SSA benefits at 
the time she filed her claim for VA death benefits in July 
1993.  While she has not asserted that she filed a claim for 
death benefits with SSA, the question was raised as to 
whether she had, in fact, filed a claim for death benefits 
with the SSA at some time between her husband's death in June 
1992 and the date she filed a claim for VA death benefits in 
July 1993.  If she had, this would potentially provide the 
basis for an earlier effective date based on the date she 
filed for SSA benefits.  See 38 C.F.R. § 3.153.

After a thorough review of the claims file, the Board finds 
that the evidence of record, including evidence received from 
the appellant herself and a reply from the SSA National 
Records Center, does not indicate that an earlier claim for 
benefits (formal or informal) was made.  

Specifically, in response to the Board's initial June 2000 
remand, VA asked the appellant by correspondence in August 
2000 to provide a copy of an application she used to apply 
for benefits administered by SSA.  In response she submitted 
a letter from SSA dated in April 1975.  Although the document 
is untranslated Spanish, it is clear that it is not relevant 
to the current issue on appeal due to the date of the letter.  

Subsequently evidence was received from SSA reflecting that 
the appellant had been in receipt of SSA benefits in her own 
right since the 1970s.  Nonetheless, the fact that she sent 
only a letter from SSA dated in 1975, and nothing else, 
weighs against a finding that she had filed a more recent 
claim for benefits after her husband's death.

Next, in the most recent Board remand, the Board specifically 
asked SSA to provide:

the application for SSA benefits filed by 
the veteran's widow, based on her status 
as a widow or surviving spouse, filed 
between June 1992 (when the veteran died) 
and July 1993.  (emphasis in original).

In response, SSA informed VA that they could not send the 
information requested because:

after an exhaustive and comprehensive 
search, we were not able to locate the 
folder.

This suggests to the Board, particularly in light of the fact 
that the appellant never actually indicated that she filed a 
claim for death benefits with SSA, that there was no claim 
for benefits filed with SSA prior to July 1993.  

In sum, the Board is sympathetic with the appellant's claim 
but there is simply no basis in the law to assign an 
effective date prior to August 1993.  Therefore, the claim 
for an earlier effective date must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The appellant was notified 
of the VCAA as it applies to her present appeal by 
correspondence dated in April and August 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the appellant were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board and notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the appellant in 
September 2004.  The appellant has been provided every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. 

The VCAA notice letters provided to the appellant generally 
informed her of the evidence not of record that was necessary 
to substantiate her claim and identified which parties were 
expected to provide such evidence.  The appellant was 
notified of the need to give to VA any evidence pertaining to 
her claim.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
September 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, all identified and authorized records 
relevant to the issue on appeal, including an exhaustive 
search by SSA for a potential application submitted by the 
appellant, have been requested or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that no VA examination or opinion is 
necessary for resolution of this issue.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


ORDER

The claim for entitlement to an effective date earlier than 
August 1, 1993, for an award and payment of death pension 
benefits is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


